Citation Nr: 1633043	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-02 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a general medical induced mental disorder (claimed as post-traumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1982 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed service connection for PTSD, he has been formally diagnosed with depression and anxiety.  In light of Clemons, the Board expanded the service connection claim for PTSD as a claim for an acquired psychiatric disability to encompass all psychiatric impairments of record, as noted on the first page of this decision.  

The Veteran testified at an August 2012 hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  In December 2013, the case was remanded for additional development, and the RO complied with the instructions.

After certification to the Board, VA received a number of relevant documents including updated VA treatment records through April 24, 2015, which were associated with the Veteran's electronic claims file in the Virtual VA system.   The Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) review of this evidence with an April 2015 brief.  

After reviewing the claim, the Board issued a decision in July 2015 denying the Veteran's claims of entitlement to service connection for (1) an acquired psychiatric disorder; (2) a bilateral foot disability; (3) a left upper extremity disability; (4) a left wrist disability; (5) a left hand condition; (6) a left eye condition (claimed as left eye pain); (7) a low back disability; (8) a cervical spine disability;(9) migraines (claimed as chronic and severe headaches); and (10) a seizure disorder. 

In October 2015, the Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims.  Prior to a decision on the merits, the parties filed a Joint Motion for Partial Remand (JMPR) vacating only the portion of the Board's decision denying entitlement to service connection for an acquired psychiatric disorder.  The remaining nine issues were left undisturbed.  The appeal has returned the Board.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 decision, the Board concluded that the Veteran was not entitled to service connection for an acquired psychiatric disorder since no medical professional linked the death of the Veteran's daughter during service to his current psychiatric symptoms.  The parties agreed that a JMPR was warranted because the Board failed to provide adequate reasons and/or bases as to whether the Veteran was entitled to an examination for his acquired psychiatric disorder under the "low threshold" pursuant to McLendon v. Nicholson to trigger VA's duty to assist to provide the Veteran an examination.  20 Vet.App. 79, 85-86 (2006).   

In reviewing the claim anew, the Board finds sufficient evidence to warrant an examination pursuant to McLendon. Id.   In McLendon, the Court held that the Secretary must provide a VA medical examination in disability compensation claims, when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In October 2010, the Veteran sought mental health treatment at his local VA Medical Center after having nightmares about the death of his 18 month old daughter.  She became sick when he was on active duty, and he had to make medical decision while he was overseas, and ended up flying home for her funeral.   In April 2016, the Veteran submitted psychiatric treatment notes from Advanced Behavioral Health from September 2015 to November 2015 that continue to discuss unresolved issues that the Veteran has had regarding his daughter's death in relation to the current psychiatric disorder.  

Although the Board has been presented with evidence that appears to link the in-service death of the Veteran's daughter to service, no mental health source has made an opinion as to whether the current psychiatric disability can be attributable to the Veteran's service.  Furthermore, to the extent the records from Advanced Behavioral Health link the Veteran's issues to his daughter's death, there was no discussion of the evidence to the contrary, linking his "mood disorder" to his medical issues, to include back and leg pain which are not service-connected.

With evidence of a current mental disorder, and evidence of an event during service that could be associated with that disorder, the Board finds that the low threshold of McLendon is met.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Fayetteville, North Carolina VA Medical Center since February 12, 2015. If no records are available, a formal notice of unavailability should be associated with the claims file.

2.  Schedule the Veteran a VA examination to ascertain the nature and etiology of any diagnosed psychiatric disabilities.  The examiner should answer the following:  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disability had its onset during service or is otherwise related to service?  

The entire claims folder and a copy of this REMAND must be made available to the examiner. All indicated studies should be conducted, and the results reviewed before the final opinion. A detailed opinion is requested as to the following:

In answering this question, the examiner must discuss the likelihood the death of the Veteran's daughter played in the development of the psychiatric disability, as opposed to medical records suggesting his psychiatric disability results from pain from nonservice-connected disorders

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

 A complete rationale should be provided for any opinion given. If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Then, the RO should readjudicate the appeal on the merits.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




